Citation Nr: 0700928	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.  He received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He had 
a specialty title of chemical equipment repairman.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous disorder.  Specifically, the RO issued a letter dated 
March 6, 1998, notifying the veteran of this decision, and 
received a timely Notice of Disagreement (NOD) with this 
decision on March 2, 1999.  See 38 U.S.C.A. § 7105.  While 
the RO has found that the March 1999 NOD was not valid for 
the reason that no rating decision had been issued, the Board 
does not concur with this finding.  The March 6, 1998 letter 
to the veteran is clearly worded as an appealable decision as 
it informed the veteran of his appellate rights.  The Board 
further notes that the claim has since evolved to include 
entitlement to service connection for PTSD.  In view of the 
foregoing, this appeal stems from a March 1998 RO decision, 
and the issue currently in appellate status is service 
connection for a psychiatric disorder, to include PTSD.

The veteran initially requested a Travel Board hearing on 
this matter, but withdrew that request in June 2003, asking 
that his testimony at the Decision Review Officer (DRO) 
hearing held in May 2001 be taken into account by the Board 
in place of any other type of hearing.  On appeal in May 
2004, the Board remanded the case for further development, to 
include attempting to acquire all relevant records from the 
veteran's February 2001 VA Agent Orange examination, Social 
Security Administration (SSA) medical reports, service 
medical records (SMRs) from all service record depositories 
and providing proper Veterans Claims Assistance Act (VCAA) 
notice to the veteran.  The RO issued another SSOC dated May 
2006.

The Board finds that the RO complied with the May 2004 Remand 
directive, and therefore the Board may proceed with its 
review of the appeal with respect to service connection for 
PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).  

As for the veteran's more general clam of service connection 
for a psychiatric disorder, this portion of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran did not engage in combat with the enemy.

3.	The existence of an in-service stressor has not been 
established and the competent medical evidence of record 
does not establish a link between the veteran's diagnosed 
PTSD and any in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2005 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  A 
July 2003 letter requested evidence of verifiable in-service 
stressors and a February 2006 letter, to which the veteran 
did not respond, also asked him for the specific dates within 
a 60-day period that the stressful event occurred.  The 
November 2005 correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the November 2005 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the RO cured this defect by 
providing notice of these Dingess elements in its May 2006 
SSOC.  Moreover, the Board's determination that a 
preponderance of the evidence weighs against his claim 
renders moot any question about a disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2000 RO decision that is the subject of this appeal in 
its November 2005 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the May 2006 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA psychiatric examination with respect to his PTSD 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), when there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these 4 elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 
3.159(c)(4).    

In the instant case, the Board has assumed for the purposes 
of the instant decision only that the veteran in fact has 
been diagnosed with PTSD.  Therefore, as the medical evidence 
is sufficient to resolve this appeal, the Board finds that VA 
had no further duty to provide an examination or opinion with 
respect to the veteran's PTSD claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality and may be 
established through "recognized military citations or other 
supportive evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressor is  unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Sizemore, 18 Vet. App. at 270; Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  Corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002); see also Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997).  In addition, any service 
department records must support, not contradict, the 
veteran's testimony regarding the non-combat stressor.  
Doran, 6 Vet. App. at 289.

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).      
III. Analysis

a. Factual Background
The March 1968 Report of Medical Examination for Enlistment 
contains a normal psychiatric clinical evaluation.  The 
accompanying Report of Medical History bears no indication of 
any psychological trouble.  

An August 1969 Consultation Report indicates that the veteran 
visited the orthopedic clinic with complaints of chronic 
ankle pain.  The clinician conveyed that the chief of 
orthopedic service had examined the veteran at length, 
finding no orthopedic abnormality, and accordingly suggested 
that the veteran needed a psychiatric evaluation. 

A November 1970 Report of Medical Examination does not 
indicate whether the 
veteran had a normal or abnormal psychiatric clinical 
evaluation, but a notation on this report transcribed by the 
veteran indicates that he was in normal health.  

The veteran's DD-214 reflects that he served as a chemical 
equipment repairman and received the National Defense Service 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.

A March 1971 Medical Certificate indicates that the veteran 
complained of being afraid of groups, having episodes of 
nightmares and being unable to study or find work.  The 
examiner also noted the veteran's report of tinnitus.  He had 
no history of hallucinations.  Based on these data the 
examiner diagnosed the veteran with anxiety reaction, but 
ruled out a paranoid disorder.  

In August 1971, the veteran underwent a psychiatric 
examination.  The physician noted that during service the 
veteran had been recommended for a psychiatric evaluation, 
but none had been performed.  The examiner also stated that 
the veteran had a personality make-up manifested by passive-
aggressive and schizoid traits.  At this time the veteran 
appeared nervous, anxious and slightly depressed with a 
blunted affect.  The veteran received tranquilizers and the 
physician thought he would benefit from individual 
psychotherapy.  He diagnosed the veteran with anxiety 
neurosis, chronic, moderately severe, and indicated that 
continuation of psychiatric attention was necessary.   

In December 1971, the RO denied service connection for the 
veteran's anxiety neurosis and issued a notice of that 
decision.  The RO continued to deny this claim in June 1980 
and March 1998.

In July 1973, the veteran's mother submitted a letter 
indicating that the veteran "had to go to combat lines" 
during his active duty.

A May 1997 VA report by a licensed clinical social worker 
contains a diagnosis of PTSD (delayed onset) in conformity 
with the DSM-IV criteria.   

In August 1997, R.L., Ph.D., a licensed clinical 
psychologist, produced a psychological evaluation report of 
the veteran.  During the examination, the veteran complained 
of heavy tension and frustration, in addition to becoming 
aggressive at times, hearing voices at night and having 
flashbacks.  R.L. diagnosed the veteran with PTSD and major 
depression, moderate severity with psychotic features in 
conformity with DSM-IV criteria.  He made no finding with 
respect to the cause or origin of such disabilities.  

In September 1997, the veteran consulted with his private 
physician, Dr. R.A.R., who noted his history of chronic 
schizophrenia.  Also in September 1997 O.W.B., Ph.D., 
completed a psychiatric review form, which indicated that he 
found signs and symptoms of anxiety-related disorders and 
diagnosed the veteran with PTSD and major depression.  In 
November 1997, D.L.R., Ph.D., too, completed a psychiatric 
review form wherein he noted that the veteran had mild 
depression and anger.  D.L.R. found no evidence of 
schizophrenia, organic mental disorders, or anxiety-related 
disorders.      

A Disability Determination and Transmittal dated December 
1997 contains a diagnosis of affective disorder.  

By a June 1998 decision, an Administrative Law Judge (ALJ) 
from the SSA determined that the veteran's severe major 
depressive disorder with psychotic traits from May 1997 
prevented him from performing even simple repetitive tasks 
associated with unskilled work as to render him "disabled" 
within the meaning of applicable SSA regulations.  The ALJ 
noted the veteran's reported history of depression stemming 
from traumatic stress in 1971 during his active service in 
Vietnam, for which he was hospitalized during that time.  He 
also commented that the veteran experienced another psychotic 
episode in 1978, which required hospitalization as well, and 
that he had received treatment  for severe major depression 
at a VA hospital in Florida from May 1997.  The veteran 
continued to relate symptoms of depression, poor 
concentration, nightmares, auditory hallucinations, and 
feeling dizzy from his antipsychotic medications.        

In April 1999 the RO issued a letter asking the veteran to 
provide further details about his psychiatric treatment, 
specifics about any in-service stressors and his unit 
designations, decorations awarded and other information.     

In April 1999 and August 1999, the VA Medical Center in 
Puerto Rico issued a letter to the RO indicating that it had 
no medical treatment records for the veteran.

The RO denied service connection for PTSD in April 2000.  

In December 2000, the veteran provided information regarding 
his alleged in-service stressor in support of his PTSD claim.  
Specifically, he indicated that in approximately October 1970 
he was assigned to the 49th Transportation Group, attached to 
HMSC 185th Maintenance Battalion, Long Binh, where he 
operated a truck, which participated in the Cambodian 
invasion and extraction of dead bodies.  He further stated 
that his unit records should support his contention that his 
unit participated in the military pursuit of the Vietnamese 
forces supporting the combat invasion of Cambodia.  The 
veteran also conveyed that he worked operating vehicles 
during the night, usually under various degrees of enemy 
fire.  He saw countless people wounded and dying, to include 
friends being killed by mortars, mines and rockets, and he 
reported having to dive for cover in bunkers to survive.    

A May 2000 VA medical note indicates that the veteran was 
feeling nervous.

In a February 2001 Agent Orange Progress Note, an advanced 
registered nurse practitioner (ANRP) indicated that the 
veteran had a history of schizophrenia, anger, depression, 
aggression and loss of concentration, diagnosed in 1993.  The 
veteran indicated that during his active service, he served 
in Vietnam at Bearcat, Tan An, Melcon Delta and Cambodia.  He 
denied current anxiety, changes in mood, depression, despair, 
flashbacks, grandiosity, visual hallucinations, inability to 
concentrate, nervousness, paranoia, sadness or suicidal 
thoughts.  

At his May 2001 DRO hearing, the veteran testified that he 
had previously received treatment for a nervous disorder, 
most recently in Puerto Rico in 1971 during which time he was 
hospitalized for a period of months.  Hearing Transcript at 
1-2.  He also stated that he was hospitalized in 1978 at the 
VA Medical Center in Miami, and that he had not been 
hospitalized again since then.  Hearing Transcript at 2, 3.  
Currently, he received psychiatric treatment from the VA 
Outpatient Clinic by Dr. M.  Hearing Transcript at 3.  

As for any in-service treatment for his nervous disorder, the 
veteran testified that he never received any such treatment, 
but that he went straight into the hospital immediately 
following his discharge.  Hearing Transcript at 3-4.  The 
veteran further conveyed that he had not consulted with 
private psychiatric physicians but only had received 
treatment from VA Medical Centers in 1971, 1978 and 
currently.  Hearing Transcript at 4.  He also indicated that 
he could not recall the names of comrades or friends that had 
been killed during service or dates of such stressors.  
Hearing Transcript at 9.  The veteran stated that he had 
experienced one ambush close to the town of Dha Nia near a 
hospital and during a supply convoy trip to Cambodia in 1970.  
Hearing Transcript at 9, 10.  He additionally conveyed that 
he saw dead bodies in pieces.  Hearing Transcript at 11.  He 
complained of flashbacks and stated that he was in a hospital 
in California in 1970.  Hearing Transcript at 12, 14.  The 
DRO informed the veteran that he would need to verify each 
claimed stressor, such as an ambush, which required 
information about the unit to which he was assigned, 
approximate date when the incident or incidents occurred, 
what road he was on and what village he was near.  Hearing 
Transcript at 18.                  

A June 2001 VA medical report conveys that the veteran had 
schizophrenia for which he took medication.  During his 
consultation the veteran indicated that he had PTSD, that he 
worked in transportation during Vietnam and that he witnessed 
children blowing up themselves and soldiers.  The veteran 
further stated that he was hospitalized at a VA hospital in 
Puerto Rico for three months following service and again for 
psychiatric problems in Miami in the late 1970s.  

An August 2001 letter by Dr. M.S. indicates that the veteran 
had received a diagnosis of paranoid schizophrenia.  

A VA medical note dated July 2001 indicates that the veteran 
was very tense and nervous.  VA medical records spanning July 
2001 to July 2003 reflect a continual psychiatric diagnosis 
of "? PTSD" or "PTSD?."

The RO requested all pages from the veteran's personnel files 
showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in action, awards, 
decorations and ravel outside the United States in April 
2003.  The DA Form 20 indicates that the veteran served in 
Vietnam from December 1969 to December 1970 as a chemical 
equipment repairman and vehicular mechanic.  He participated 
in an unnamed campaign and received the National Defense 
Service Medal (NDSM), and the Vietnam Service Medal (VSM).

A July 2003 VA medical note indicates that the veteran was 
receiving treatment for schizophrenia and was on Social 
Security Disability for depression.  

In January 2005, the AMC received a response to its records 
request from United States Armed Service Center for Unite 
Records Research (USASCURR).  Specifically, USACURR indicated 
that after extensive research, it was unable to document an 
ambush that the veteran claimed to have experienced in May or 
April 1970 near Tay Ninh when he served as part of the 49th 
Transportation Group from the 185th Maintenance Support 
Battalion.  It indicated that in order to provide further 
research concerning specific combat incidents and casualties, 
the veteran had to provide additional information, to include 
the most specific date possible, and the full names of 
casualties involved.    

In February 2005, the NPRC indicated that it had sent all of 
the veteran's SMRs to VA and that no additional SMRs were in 
the record.  In November 2005, the AMC requested all 
treatment records from the Miami VA Medical Center between 
January 1,1971 to December 31, 1978.

In February 2006, the AMC issued a letter to the veteran, 
which informed him about USASCURR's inability to locate 
stressor data and its need for more information.  This letter 
specifically requested that the veteran provide such 
information to support his claim.  

In July 2006, the veteran indicated that he had no further 
evidence to offer in support of his claim and in September 
2006 the veteran, through his accredited representative, 
stated that the veteran had anxiety, rage, and hears voices.

b. Discussion
The Board determines that the veteran has previously been 
diagnosed with PTSD in accordance with the criteria 
enumerated in DSM-IV, as reflected in R.L.'s August 1997 
medical report.  Whether the veteran continues to have this 
disorder currently is unclear from the record, as illuminated 
by the apparently questionable PTSD diagnoses in the 2001 to 
2003 VA medical reports, but even assuming for the purposes 
of the instant appeal that the veteran currently has PTSD, 
the Board finds that the evidence preponderates against his 
claim.

First, the Board comments that the veteran's service records, 
to include his DD-214 Form, do not reflect that he engaged in 
combat with the enemy.  None of the service medals that he 
received definitively establishes that he participated in 
combat with the enemy, and his specialization as repairman 
likewise does not denote combat operations.  The veteran's 
mother's 1973 statement that he served on combat lines does 
not verify that he in fact did engage in combat, as she had 
no personal knowledge of his in-service duties and 
experiences.  Accordingly, the Board determines that the 
evidence of record does not indicate that the veteran engaged 
in combat with the enemy, and therefore, the presumption 
contained in § 3.304(f)(1) does not apply.  

Thus, the veteran, in order to succeed in his PTSD claim, 
must establish a link through medical evidence between any 
current PTSD and an in-service stressor, in addition to 
providing credible supporting evidence that a stressor 
occurred.  In the instant case, the veteran has provided 
neither.  Despite the AMC's post-remand attempts to gather 
service records that would verify the veteran's claimed 
stressors (as outlined in his December 2000 correspondence) 
from the USASCURR, it was unable to do so, as the veteran did 
not describe the stressful incidents in enough detail to 
enable verification.  The AMC, in its February 2006 letter, 
specifically requested that the veteran provide exact dates, 
within a 60-day period, during which time the allegedly 
stressful events occurred, but the veteran failed to respond 
to this request.  As such, VA could not verify his claimed 
stressors and therefore, no link between any current 
diagnosis of PTSD and a stressor or stressors could occur.  
Accordingly, the Board must deny this claim.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for PTSD is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim with respect to 
other psychiatric disorders.  38 C.F.R. § 19.9 (2006).   
Specifically, medical evidence, dated March 1971 and August 
1971 (less than one year after the veteran's November 1970 
discharge), indicate that the veteran was diagnosed with a 
mental disorder and exhibited "schizoid traits."  The 
veteran has had a history of schizophrenia, and as recently 
as July 2003, a VA physician noted that the veteran was 
taking medication for schizophrenia and had depression.  The 
Board determines that the veteran must receive a VA 
examination for the purposes of assessing the general claim 
of a psychiatric disorder, and in particular, to determine 
whether he currently has schizophrenia or (any other such 
psychiatric disorder) and whether the presence of "schizoid 
traits" in August 1971 would signify the onset of any 
current schizophrenia.      

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2. The veteran must be afforded a VA psychiatric
         examination for the purpose of determining whether 
        he currently has schizophrenia or any other 
psychiatric 
        disorder, other than PTSD.
        
Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Does the veteran currently have 
schizophrenia
or any other psychiatric disorder, other than 
PTSD?

(b) If so, is it at least as likely as not (50 
percent
or greater probability) that the veteran's 
current
schizophrenia or other psychiatric disorder, 
other 
than PTSD (1) had its onset during 
service, (2) was manifested within one-year 
after his discharge or (3) is otherwise 
related 
to service?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record 
subsequent to the last SSOC, the AMC/RO must 
readjudicate the veteran's claim.
        
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


